                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                   DOC #: ____________________
                                                           DATE FILED: 5/21/2021
             -against-
                                                                    14 Cr. 670 (AT)
ALIK PINHASOV,
                                                                  AMENDED ORDER
                       Defendant.
ANALISA TORRES, District Judge:

      The Court has reviewed Defendant’s letter dated May 14, 2021. ECF No. 40.
Accordingly, Defendant’s request is GRANTED.

      SO ORDERED.

Dated: May 21, 2021
       New York, New York
